DETAILED ACTION
This office action is in response to the application filed on 3/17/2021.  Claim(s) 1-21 is/are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s priority claim is hereby acknowledged of Russian Federation Application 2020131454 filed 09/24/2020, which papers submitted under 35 U.S.C. § 119(a)-(d) have been placed of record in the file.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 3/17/2021 and 11/11/2021 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto. 
Claim Objections
Claim(s) 3, 10, and 17 is/are objected to because of the following informalities: The examiner suggests the following corrections:Claim 3, 10, and 17:
Replacement of "rout" with "route".

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim(s) 8-14 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  As per independent claim 8, “A system for granting access to data of a user, comprising: at least one processor configured to” is recited. However, the specification does not disclose that this processor is explicitly hardware.  It appears that one of ordinary skill in the art could interpret the claimed processor as a virtual processor. Such language points to software per se when there is no language in the claim or specification by which the claim elements can be made functional and statutory. 	Therefore, a person of ordinary skill in the art would interpret the limitations to mean merely computer executable functions, rendering the claimed system comprising merely executable functions, which is non-statutory. As such, claim(s) 8 is/are drawn to non-statutory subject matter. See MPEP § 2106.01.
	Dependent claim(s) 9-14 does/do not remedy the deficiencies of parent claims and is/are therefore also directed to the non-statutory subject matter.  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 7-8, 10, 12, 14-15, 17, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stockert et al. (US 2020/0034563 A1), in view of Praszezalek et al. (US 2021/0328982 A1). 
Regarding claims 1, 8, and 15, Stockert teaches:
“A method for granting access to data of a user (Stockert, ¶ 21-23, and 101, teaches a processor, memory and computer readable medium for executing the method steps), the method comprising: 	blocking the processing of data of a user (Stockert, ¶ 42, prior to determining data access rights for a hospital all data is blocked from being accessed); 	transferring the data of the user to a storage device (Stockert, ¶ 51, medical data created locally at medical care providers is brought in through data rights ingestion and authorization system to storage system 120); 	receiving a request for data processing from a collected data processor of a device (Stockert, ¶ 88, a request is received for data access.  Stockert, ¶ 51 teaches that data rights ingestion and authorization system can be an client application as part of a cloud service provided platform.  Instant specification ¶ 33 gives a broad array of possible implementations of the collected data processor Stockert, ¶ 87 teaches that elements of Figure 4 are a continuation of elements of Figure 1); 	redirecting the received request to the storage device (Stockert, ¶ 51 and 90, the request is routed to the storage system storing the requested data); 	determining, by the storage device (Stockert, ¶ 67, the data access system signs the request as an approved request and the storage device determines whether or not the request is an approved request), data access rights for the collected data processor of the device from which the request for data processing is received in accordance with data access rights established by a data access rights manager (Stockert, ¶ 62, 67 and 89, data rights ingestion and authorization system determines if the access request should be approved based on agreements in place and authentication of the requesting entity); and 	providing access to the data in accordance with the determined data access rights (Stockert, ¶ 90, the requested data is delivered to the approved entity based on the agreements in place)”.
	Stockert does not teach that the storage device makes the determination of data access rights.  The storage device of Stockert, only makes a determination if the forwarded request has been signed for approval.  
	Hence, Stockert does not, but in related art, Praszezalek ¶ 159-161 teaches local identity server 104 which makes local decisions about providing access to medical records stored on the server.  The local identity server uses a JSON web token to make specific determinations about information to be accessed based on the authorization level of the information.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Stockert and Praszezalek, to modify the medical information access system of Stockert to include the local processing of access determinations for medical information as taught by Praszezalek.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results.

Regarding claims 3, 10, and 17, Stockert in view of Praszezalek teaches:
	“The method of claim 1 (Stockert in view of Praszezalek teaches the limitations of the parent claims as discussed above), wherein the transferring of the data of the user to the storage device is performed through at least one an anonymizer, 	wherein the anonymizer anonymizes user identifiers (Stockert, ¶ 37, 69, and 76 teaches anonymizing identifiers of user information)”.
Regarding claims 5, 12, and 19, Stockert in view of Praszezalek teaches:
“The method of claim 1 (Stockert in view of Praszezalek teaches the limitations of the parent claims as discussed above), wherein the blocking of the processing includes blocking at least one of: collecting search queries (Stockert, ¶ 42, prior to determining data access rights for a hospital all data queries are blocked from being accessed)”.
Regarding claims 7, 14, and 21, Stockert in view of Praszezalek teaches:
“The method of claim 1 (Stockert in view of Praszezalek teaches the limitations of the parent claims as discussed above), wherein the request for data processing is received from the collected data processor implicitly by a blocker or directly by a data access rights manager (Stockert, ¶ 51, medical data created locally at medical care providers is brought in through data rights ingestion and authorization system to storage system 120.  The data rights ingestion and authorization system also performs the blocking feature), and wherein when the request is received by the blocker, the request is forwarded to the data access rights manager (Stockert, ¶ 51, medical data created locally at medical care providers is brought in through data rights ingestion and authorization system to storage system 120.  Stockert, ¶ 42, prior to determining data access rights for a hospital all data is blocked from being accessed. The data rights ingestion and authorization system also performs the blocking feature)”.
Claim(s) 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stockert, in view of Praszezalek, in view of Hebeisen (US 2022/0070019 A1).
Regarding claims 2, 9, and 16, Stockert in view of Praszezalek teaches:
“The method of claim 1 (Stockert in view of Praszezalek teaches the limitations of the parent claims as discussed above)”.
Stockert in view of Praszezalek does not, but in related art, Hebeisen teaches:
“detecting an absence of the requested data (Hebeisen, ¶ 62 and 65 teaches detecting that requested data is missing and transmitting the information about the missing data to the adjacent storage devices); and 	transferring information about the absent data to the storage device (Hebeisen, ¶ 62 and 65 teaches detecting that requested data is missing and transmitting the information about the missing data to the adjacent storage devices)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Stockert, Hebeisen, and Praszezalek, to modify the medical information access system of Stockert and Praszezalek to include the method to detect missing information and transmit notifications of missing information as taught by Hebeisen.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results. 

Claim(s) 4, 6, 11, 13, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stockert, in view of Praszezalek, in view of Brannon et al. (US 2020/0356697 A1).
Regarding claims 4, 11, and 18, Stockert in view of Praszezalek teaches:
“The method of claim 1 (Stockert in view of Praszezalek teaches the limitations of the parent claims as discussed above)”.
Stockert in view of Praszezalek does not, but in related art, Brannon teaches:
“wherein the request is processed without redirecting to the storage device when the collected data processor is on the list of trusted devices (Brannon, ¶ 603-605 teaches allowing the processing of personal data on a device based on authorization information)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Stockert, Brannon, and Praszezalek, to modify the medical information access system of Stockert and Praszezalek to include the method to allow the processing of personal information as taught by Brannon.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results. 

Regarding claims 6, 13, and 20, Stockert in view of Praszezalek teaches:
“The method of claim 1 (Stockert in view of Praszezalek teaches the limitations of the parent claims as discussed above)”.
Stockert in view of Praszezalek does not, but in related art, Brannon teaches:
“wherein the blocking of the processing of the data blocks the processing by the collected data processor of an external device (Brannon, ¶ 950-951 teaches blocking the processing of personal data on a device based on authorization information)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Stockert, Brannon, and Praszezalek, to modify the medical information access system of Stockert and Praszezalek to include the method for blocking the processing of personal information as taught by Brannon.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results. 

Conclusion
	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: See PTO-892.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507 and can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/STEPHEN T GUNDRY/Examiner, Art Unit 2435